Citation Nr: 0836025	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
February 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDING OF FACT

The veteran's left knee osteoarthritis is manifested by 
severe osteoarthritis as confirmed by x-ray, medial joint 
line tenderness, normal knee alignment, no instability, and 
5/5 motor strength in the left lower extremity.  Range of 
motion testing of the left knee revealed extension to 0 
degrees and flexion to 120 degrees, and he was able to 
repeatedly reproduce this range of motion without decrease in 
range of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for left knee osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2007).  Specifically, 
the RO's letters to the veteran, dated in May 2003 and April 
2007, satisfied the duty to notify provisions relating to the 
veteran's claim for an increased rating for his service-
connected left knee osteoarthritis.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The April 2007 
letter notified the veteran that he must submit, or request 
that VA obtain, evidence of the worsening of his disability 
and notified the veteran of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

As mentioned above, the RO is obligated to provide the 
veteran with notice of the specific requirements to obtain a 
higher rating under the applicable diagnostic code when that 
diagnostic code contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The veteran was provided with the 
applicable diagnostic codes in the November 2005 statement of 
the case.  

The RO is also obligated to notify the veteran that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  38 C.F.R. § 4.10 (2007); 
Dingess/Hartman, 19 Vet. App. at 488.  The RO furnished the 
veteran with notice of this rating element of his claim in an 
April 2007 letter.  Moreover, this letter notified the 
veteran that the assignment of a disability rating included 
consideration of the impact of his condition and symptoms on 
his employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The April 2007 letter also provided the veteran with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Prickett, 20 Vet. 
App. at 376.

The purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Moreover, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
an increased disability rating in excess of what has already 
been granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Even if the VCAA notice letters were found not to 
meet the requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed above.  Any notice deficiencies do 
not affect the essential fairness of the adjudication and, 
therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, and his identified VA and private 
medical treatment records.  Moreover, the veteran has 
received a VA medical examination to determine the severity 
of his left knee disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the veteran served on active duty from 
September 1987 to February 1992.  The veteran filed a claim 
for entitlement to service connection for residuals of a left 
knee injury in February 1992.  The RO issued a rating 
decision, dated in March 1992, granting service connection at 
a 10 percent disability rating, effective from February 1992.  

In February 2003, the veteran filed his present claim seeking 
an increased disability rating for his service-connected left 
knee disorder.  A rating decision was issued in September 
2003 that continued the 10 percent rating.  Following the 
submission of additional medical evidence, a second rating 
decision was issued by the RO in June 2004, also continuing 
the 10 percent rating.  The veteran filed a timely appeal 
thereafter.  

In March 2007, the RO issued a rating decision which granted 
an increased disability rating of 20 percent for the 
veteran's left knee osteoarthritis, effective from February 
12, 2003 to the present.  It also granted a temporary total 
disability rating (100 percent) for the veteran's left knee 
osteoarthritis, from January 7, 2005 to February 28, 2005, 
pursuant to 38 C.F.R. § 4.30 (convalescence following 
surgery).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that, in a claim for an increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Under Diagnostic Code 5003, degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joints.  A 20 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joints and there 
are occasional incapacitation episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Currently, service connection is in 
effect for arthritis of both the right and left knee.

The veteran's service-connected left knee osteoarthritis, 
established by x-ray evidence, is rated as 20 percent 
disabling pursuant to Diagnostic Code 5260.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, 
limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  

After reviewing the evidence of record, the Board finds that 
an increased evaluation is not warranted for the veteran's 
left knee osteoarthritis based upon limitation of flexion.  A 
VA examination of the left knee, performed in August 2003, 
noted a range of motion in the veteran's left knee from 0 
degrees of extension to 125 degrees of flexion.  Treatment 
reports, dated in September 2005 and October 2005, noted that 
the veteran's left knee exhibited a range of motion from 0 
degrees extension to 120 degrees of flexion.  During his VA 
examination in November 2006, the examiner noted that the 
veteran's left knee exhibited a full range of motion, 
consisting of approximately 0 of extension to 120 degrees of 
flexion.  The report noted that the veteran could repeatedly 
demonstrate this range of motion, and that strength in his 
lower left extremity was 5/5.  Thus, the Board finds that a 
higher rating for limitation of flexion is not warranted.  

In September 2005, the veteran underwent a radiologic 
examination of his left knee, which revealed severe 
osteoarthritis.  However, as discussed above, a 20 percent 
evaluation for the veteran's service-connected left knee has 
been assigned under the provisions of Diagnostic Code 5260, 
which concerns limitation of knee flexion.  According to 
Diagnostic Code 5003, if the veteran is assigned a 
compensable disability rating for limitation of flexion, a 
separate disability evaluation for arthritis is not 
warranted.  Thus, given that the veteran was assigned a 
compensable disability rating for limitation of flexion for 
the left knee, the Board finds that a separate rating for 
arthritis is not warranted.

The Board has also fully considered functional loss due to 
pain in its determination of whether or not a higher 
evaluation is warranted herein.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  At the November 2006 VA examination, the veteran's 
left knee exhibited a range of motion of 0 degrees extension 
to 120 degrees flexion.  This range of motion was repeated 
without decrease on repetitive use.  He exhibited motor 
strength of 5/5 in his lower extremity for quadriceps.  It 
was also noted that he did not use any assistive walking 
device, but required being seated in order to experience 
relief after prolonged standing.  The veteran also 
demonstrated medial joint line tenderness.  With that said, 
however, the evidence fails to show that the veteran has such 
objective symptoms as muscle atrophy, weakness, 
incoordination, excessive fatigability, or muscle spasms 
indicative of functional impairment, or as additional 
limitation of motion on use has not been shown by the medical 
evidence, a higher evaluation based on additional function 
impairment is not warranted.  Id.

The Board has also considered other diagnostic codes 
pertaining to the left knee.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  

Under Diagnostic Code 5261, limitation of leg extension 
warrants a noncompensable rating if limited to 5 degrees, a 
10 percent rating if limited to 10 degrees, a 20 percent 
rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007); see 
also 38 C.F.R. § 4.71, Plate II.

After reviewing the evidence of record, the Board notes that 
a separate rating is not warranted for limitation of 
extension of the veteran's left knee.  Range of motion 
testing of the left knee revealed extension findings ranging 
from 0 to 5 degrees.  A VA examination of the left knee, 
performed in August 2003, noted a range of motion in the 
veteran's left knee from 0 degrees of extension to 125 
degrees of flexion.  In another treatment report, dated in 
March 2005, range of motion testing of the veteran's left 
knee revealed range of motion consisting of extension to 0 
degrees and flexion to 122 degrees.  Treatment reports in 
September 2005 and October 2005, noted that the veteran's 
left knee exhibited a range of motion from 0 degrees 
extension to 120 degrees of flexion.  During his VA 
examination, performed in November 2006, the examiner found 
that the veteran's left knee exhibited a full range of 
motion, consisting of approximately 0 of extension to 120 
degrees of flexion.  The report noted that the veteran could 
repeatedly demonstrate this range of motion, and that 
strength in his lower left extremity was 5/5.  A limitation 
to 5 degrees extension results in a noncompensable disability 
rating.  Id.  Thus, a separate rating for limitation of 
extension is not warranted in this matter.

The Board has also considered assigning separate evaluations 
for instability and arthritis/limitation of motion, to 
include the consideration of additional functional loss.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided limitation of motion 
meets a zero percent rating); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Diagnostic Code 5257, used in rating other impairments of the 
knee, provides for a 10 percent rating for slight recurrent 
subluxation or lateral instability, and a 20 percent rating 
for moderate subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  In this case, the 
objective evidence of record does not reveal any left knee 
instability or subluxations.  Id.  In his November 2006 VA 
examination, physical examination revealed "good 
stability," and his posterior drawer test and Lachman's test 
were both negative.  Thus, a separate 10 percent disability 
is not warranted under for the veteran's service-connected 
residuals of a left knee injury based upon instability.

The veteran was originally assigned a 10 percent disability 
rating under Diagnostic Code 5257.  However, when his rating 
was increased from 10 percent to 20 percent in March 2007, 
the RO evaluated the veteran solely under Diagnostic Code 
5260.  The Board finds that this change in diagnostic codes 
did not trigger the RO's obligations under 38 C.F.R. § 
3.105(e) as it did not result in an overall reduction or 
discontinuance of payments being made to the veteran.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2007).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2007).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).  

The Board finds that the veteran's disability picture was not 
so unusual or exceptional in nature as to render his 20 
percent rating inadequate.  The veteran's left knee was 
evaluated as an orthopedic disorder under osteoarthritis 
based on limitation of motion pursuant to 38 C.F.R. § 4.71a, 
the criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the veteran's left knee disorder was shown to be 
manifested by x-ray evidence of osteoarthritis with 
limitation of motion from 0 degrees extension to 120 degrees 
of flexion, medial joint line tenderness, normal knee 
alignment, 5/5 motor strength, but without instability or 
limitation of function.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the veteran's symptoms are 
more than adequately contemplated by a 20 percent disability 
rating for his service-connected left knee disorder.  A 
rating in excess thereof is provided for certain 
manifestations of the service-connected left knee disorder 
but the medical evidence reflects that those manifestations 
are not present in this case.  The criteria for a 20 percent 
rating more than reasonably describes the veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.71a.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent at any time during the appeal period, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

An evaluation in excess of 20 percent for left knee 
osteoarthritis is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


